Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 12/14/2021. With the amendments, claims 1-7 and 9-16 remain pending.  Claims 1 and 9 are amended. Claims 8, 17 and 18 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a string instrument comprising: 
a body comprising a top plate joined to a bottom plate forming an interior volume therebetween;
a neck attached to the body and extending outwardly therefrom;
a tailpiece joined to the body, the tailpiece comprising a plurality of tubular string bores, each string bore having an entrance for receiving a string therein and an exit from which the string emerges and extends to the neck, at least one of the plurality of exits formed by an aperture on a surface of the tailpiece wherein the aperture has a cross-sectional shape in which a length of a major axis of the cross-sectional shape is greater than a length of a minor axis of the cross-sectional shape, 

Claim 1 has been amended to incorporate the objected but allowable subject matter of claim 8.  The reasons for the allowability of claim 8 now apply as the reasons for allowance of claim 1.  The key reference for rejecting the earlier version of claim 1 is the Hovalin 4.0 3D Printed Violin.  The further limitation of claim 8,  wherein at least two string bore entrances are located on a first sidewall and at least two string bore entrances are located on an opposing second side wall, and wherein at least four string bore exits are located on the front face disclosed with respect to the Hovalin.
Claims 2-7 and 9-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 6, 2022